Barnes, J.
A number of propositions are advanced by the appellants, and many authorities are cited to support them. We think the judgment appealed from is correct, and will simply state the reasons why we think so.
It is very evident that the parties intended to agree that the title to the crops raised during each year should vest in the lessors until such time as the rent was paid and that thereafter all interest of the lessors therein should terminate. There is nothing ambiguous about the lease. We are in the dark as to any valid reason why the parties might not make a legal contract to this effect. It is true that, as between landlord and tenant, in the absence of any express agreement to the contrary, the title to the crops ordinarily vests in the tenant. But where a landowner is about to lease his land, why may he not contract that the title to the crops raised thereon shall vest in the owner of the soil that produced them ? It would seem to be entirely consonant with reason to so hold, and the authorities pretty uniformly do hold that such stipulations are valid. Andrew v. Newcomb, 32 N. Y. 417; Smith v. Atkins, 18 Vt. 461; Bellows v. Wells, 36 Vt. 599; Whitcomb v. Tower, 12 Met. (Mass.) 487; Lewis v. Lyman, 22 Pick. 437; DeVaughn v. Howell, 82 Ga. 336, 9 S. E. 173; Durham v. Speeke, 82 N. C. 87; Fox v. McKinney, 9 Oreg. 493. The rule announced in these decisions is approved in Lanyon v. Woodward, 55 Wis. 652, 656, 13 N. W. 863, and in Rowlands v. Voechting, 115 Wis. 352, 356, 91 N. W. 990. Counsel for appellants suggest that the case of Andrew v. Newcomb, supra, was overruled by Rochester D. Co. v. Rasey, 142 N. Y. 570, 37 N. E. 632. This is a mistake. The later case did not involve the relation of landlord and tenant, but the validity of a chattel mortgage given on crops not in existence, to a person other than the landlord. Instead of overruling it approved the earlier case.
It is said that for a number of years the lessors permitted the tenant to sell the crops and draw the money therefor and *557pay the rent out of tbe proceeds, and that therefore the tenant made sale of the grain in 191T with the knowledge and approval of the landlord and that plaintiff must pursue her remedy against him. It is well established that the owner of personal property in possession of another may permit the possessor to deal with it in such a way as to estop himself from asserting title against a tona fide purchaser. This rule of law has no application to the instant case, because all of the defendants were chargeable with knowledge of the right's of the plaintiff. While the New Richmond Roller Mills Company might purchase the grain, it acted at its peril when it' paid any one therefor except the plaintiff until her claim, was satisfied. The Clear Lake Mercantile Company had no^ right to the proceeds of this sale as against the plaintiff and accepted the same with notice of her claim thereto. It may •well be doubted whether it could be said that this latter corporation converted the grain. If it converted anything, it would seem to be the money derived from the sale of the grain. Rut all of the facts in reference to the transaction were before the court', and there-is no, dispute as to the material facts. They show that this defendant received $250' which belonged and should have been paid to the plaintiff^, and that all of the defendants were clearly liable for the-amounts adjudged against them. There being no error in¡ the pleading or procedure which affected the substantial rights of the appellants, the judgment should be affirmed under sec. 3012m, Stats.
By the Oowrt. — Judgment affirmed.